

115 HR 5876 IH: Border Wall Trust Fund Act
U.S. House of Representatives
2018-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5876IN THE HOUSE OF REPRESENTATIVESMay 18, 2018Mrs. Black introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo allow the Secretary of the Treasury to accept public donations to fund the construction of a
			 barrier on the border between the United States and Mexico, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Border Wall Trust Fund Act. 2.Border wall trust fund (a)Border wall trust fundAt the end of subchapter III of chapter 33 of title 31, United States Code, insert the following:
				
					3344.Border wall trust fund.
						(a)In general
 (1)Receive giftsNotwithstanding section 3113 of title 31, the Secretary of the Treasury may accept for the Government a gift of money on the condition that it be used to plan, design, construct, or maintain a barrier along the international border between the United States and Mexico.
 (2)Trust fundNot later than 60 days after the date of enactment of this section, the Secretary of the Treasury shall—
 (A)establish an account, to be known as the Border Wall Trust Fund, into which money received as gifts under this section shall be deposited; and (B)create a publicly accessible website to receive such gifts.
 (3)AppropriationMoney deposited in the Border Wall Trust Fund is appropriated to the Secretary of Homeland Security and may be expended to plan, design, construct, or maintain a barrier along the international border between the United States and Mexico. Such funds may not be used for any other purpose.
							.
 (b)Clerical amendmentThe table of contents for such chapter is amended by inserting at the end the following:   3344. Border Wall Trust Fund.. 3.Commemorative display (a)ConstructionThe Secretary of Homeland Security shall, at a time determined by the Secretary and in a manner consistent with the security mission of the border barrier, provide for a commemorative display as an integrated part of the barrier under section 3344 of such title, as enacted by section 2, recognizing individuals who contributed to the Border Wall Trust Fund.
 (b)LengthThe display described in subsection (a) shall be one mile in length, unless the Secretary determines that length to be impracticable, in which case it shall be as close to that length as the Secretary determines practicable consistent with the security mission of such barrier.
 (c)Designation of fundsThe Secretary of the Treasury shall provide a process by which a donor may designate the donation of that donor to fund construction of the commemorative display under this section.
 (d)Notification to the publicThe Secretary of the Treasury shall display on the website described in section 3344(a)(2) of such title, as enacted by section 2, the following:
 (1)A total estimated cost for the commemorative display. (2)A notification that donations to the Border Wall Trust Fund not designated under subsection (c) will be used exclusively to plan, design, construct, or maintain a barrier along the international border between the United States and Mexico.
				